   Case: 1:19-cv-00145-DAP Doc #: 715 Filed: 05/24/21 1 of 3. PageID #: 16079




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )               ORDER
                                       )


       On May 20, 2021, Intervenors, Emmanuel Dunagan, Robert Infusino, Jessica Muscari

and Stephanie Porreca (“Dunagan Intervenors”) filed a motion for clarification of the Court's

April 21, 2021 Order. ECF Doc. 713. The Dunagan Intervenors had previously sought

expedited discovery from the receiver related to settlement negotiations between the receiver and

an insurer. ECF Doc. 696. The Court denied the Dunagan Intervenors’ motion for expedited

discovery on April 13, 2021. ECF Doc. 701. In denying their motion, the Court noted that the

Dunagan Intervenors had not explained why they needed the general background discovery of

the receiver’s settlement negotiations to prepare for an upcoming hearing. The Dunagan

Intervenors had already identified how the receiver’s proposed settlement agreement might affect

their claims and had filed an objection to the receiver’s motion.

        On April 21, 2021, the Court removed all deadlines and canceled the hearing scheduled

for May 7, 2021 at 4:00 p.m. on the receiver’s motion for order approving the settlement with the

insurer. ECF Doc. 674. The Court’s order also established a new deadline of May 25, 2021 for
    Case: 1:19-cv-00145-DAP Doc #: 715 Filed: 05/24/21 2 of 3. PageID #: 16080




the receiver to file an amended motion to approve any amended, proposed settlement agreement.

ECF Doc. 708.

        The Dunagan Intervenors now seek clarification of the Court’s April 21, 2021 order.

They question how it impacts their discovery requests to the receiver, which they claim were due

on May 7th. ECF Doc. 713. The answer to their question is found in the Court’s order denying

the Dunagan Intervenors’ motion for expedited discovery. There, the Court stated that the

Dunagan Intervenors had not shown any need for the background information related to the

Receiver’s potential agreement with the third-party insurer. ECF Doc. 701. The Court further

stated the Dunagan Intervenors had not shown that the scope of their discovery was

“proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues,” pursuant to

Fed. R. Civ. P. 26 (b)(1). That continues to be true.

        Receiverships are not like regular adversary cases – receivers are charged with managing

and protecting assets and not engaging in typical back and forth litigation activity. And, as

pointed out by the receiver, the discovery requested by the Dunagan Intervenors is unnecessary

because (i) their claims are of dubious worth given the forgiveness of their loans and (ii) their

claims fall behind those of the government and the secured creditors. They have little chance to

recover under any foreseeable circumstance.

        At the moment, the Receiver is continuing to work on reaching a settlement agreement with

the insurer and has not yet filed a motion to approve the amended settlement agreement. There are

many moving parts of the potential agreement. The Dunagan Intervenors have not shown any need

for detailed information about the possible settlement agreement. And the Court has already

indicated that it will schedule new deadlines for filing objections and a hearing after the motion to

                                                   2
    Case: 1:19-cv-00145-DAP Doc #: 715 Filed: 05/24/21 3 of 3. PageID #: 16081



approve an amended settlement agreement is filed. Thus, the Dunagan Intervenors will have an

opportunity to be heard on this matter. Because they have not shown any need to be informed or

involved in the receiver’s settlement negotiations with the third-party insurer, the Dunagan

Intervenors are not entitled to discovery responses from the receiver.

        To the extent that this order “clarifies” the Court’s April 21, 2021 order, the Dunagan

Intervenors’ motion for clarification is GRANTED. ECF Doc. 713. However, the Court will not

require the Receiver to respond to the Dunagan Intervenors’ discovery requests regarding the

Receiver’s settlement negotiations with the insurer, which continue to unfold and which are not

currently the subject of any pending motions.

        IT IS SO ORDERED.

Dated: May 24, 2021                                     s/Dan Aaron Polster
                                                        JUDGE DAN AARON POLSTER


                                                        s/Thomas M. Parker
                                                        Thomas M. Parker
                                                        United States Magistrate Judge




                                                   3
